Citation Nr: 0639080	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to November 
1966 and from December 1968 to September 1970.  This case 
comes to the Board of Veterans' Appeals (Board) from a March 
2003 rating decision.

The issues of entitlement to service connection for hearing 
loss and PTSD are addressed in the REMAND portion of the 
decision below as they need further development prior to 
adjudication.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has tinnitus related to service.

2.  By a December 1993 rating decision, the RO denied service 
connection for a hearing loss.  The veteran did not appeal 
this rating decision.

3.  Evidence received since the December 1993 rating decision 
is new and bears upon the claim for service connection and is 
not cumulative or redundant.


CONCLUSIONS OF LAW

1. Tinnitus was not incurred or aggravated as a result of 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  New and material evidence has been presented since the 
December 1993 final rating decision, and the claim for 
service connection for hearing loss is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

Prior to initial adjudication of the veteran's claims for 
entitlement to service connection for tinnitus and to reopen 
his claim of entitlement to service connection for hearing 
loss, in January 2003, the RO sent a letter notifying the 
veteran of all but the fourth element of the duty to notify.  
The veteran has not been prejudiced by lack of notification 
for this letter was followed by the RO's adjudication of the 
claim in a supplemental statement of the case issued in 
January 2004 containing the full language of 38 C.F.R. 
§ 3.159 (to include the fourth element of the duty to notify) 
as well as supplemental development letters issued in March 
2004 and March 2006 indicating all required elements of the 
duty to notify as listed above and the additional elements of 
the duty to notify as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has filed to reopen a claim for service 
connection for hearing loss.  Whereupon a veteran files a 
claim to reopen, VA is required to notify that veteran of the 
correct legal standard that must be met to reopen the claim 
as well as the reason for the last final disallowance of the 
claim so that the veteran may be able to readily determine 
what evidence would be sufficient to reopen the service 
connection claim.  Here, the veteran was notified of these 
required elements in the January 2003 development letter 
prior to initial adjudication of his claim and his claim to 
reopen has been granted below.  Therefore, even though the 
point is moot, VA has fulfilled its specific duties to notify 
with regard to claims to reopen.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, and 
private medical records.  There does not appear to be any 
other evidence, VA or private, relevant to the claim for 
tinnitus at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  

II.  Claim for Service Connection

The veteran claims service connection for tinnitus.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's VA treatment records indicate numerous 
complaints and treatment regarding hearing loss.  However, 
nothing in the veteran's VA treatment records or private 
medical records indicates a diagnosis of tinnitus.  Since 
there can be no valid claim in the absence of proof of 
present disability, the veteran's claim for service 
connection for tinnitus.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Despite the veteran's contentions that he currently suffers 
from tinnitus related to service, there is no medical 
evidence suggesting such an etiological opinion or medical 
diagnosis of his tinnitus.  While the veteran may sincerely 
believe that his current tinnitus is related to his service, 
as a lay person, he is not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  For the reasons discussed 
above, the preponderance of the evidence establishes that the 
veteran currently does not have tinnitus as a result of his 
service.  38 U.S.C.A. § 5107(b).

III.  Claim to Reopen

By a December 1993 rating decision, the RO denied reopening a 
claim for service connection for hearing loss because there 
was no medical evidence that the veteran had hearing loss as 
a result of service.  The veteran was notified of this 
adverse rating decision together with his rights regarding 
the appeal of a decision that was adverse to his interests.  
The veteran did not respond.  Because he did not file a valid 
notice of disagreement within one year of notification of the 
December 1993 rating decision, the rating decision became 
final.  As a result of the final rating decision, the case 
must be reopened before the claim for service connection for 
hearing loss can be considered on the merits.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The previous final disallowance in December 1993 was based 
solely on the veteran's service medical records.  These 
records indicate complaints of hearing loss and even a visit 
to a hearing specialist while in service.  These records are 
further detailed below in the Remand section of the decision.  
No evidence of current hearing loss was in the evidence of 
record at the time of the last final disallowance.

Since the December 1993 decision, puretone thresholds were 
measured in an examination conducted in September 2001.  The 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
80
N/A
75
LEFT
40
40
40
N/A
65

The veteran's VA treatment records indicate that he underwent 
a tympanoplasty surgery after which he noted that his hearing 
was much better; however, measurements of puretone thresholds 
were not made at the time.  Additionally, the veteran's VA 
treatment records indicate further complaints of increased 
hearing loss months after the surgery.

These records are new as they were not of record at the time 
of the last final disallowance.  The records are also 
material because they indicate that the veteran's hearing 
loss may have progressed to a disabling level since the last 
final disallowance.  As such, new and material evidence has 
been submitted and the veteran's claim for entitlement to 
hearing loss is reopened.  

The veteran's claim for entitlement to service connection for 
hearing loss requires additional development, and, as a 
result, must be remanded for further development prior to 
further adjudication.  The claim for entitlement to hearing 
loss is thereby discussed below in the Remand portion of the 
decision.


ORDER

Entitlement to service connection for tinnitus is denied.

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened.




REMAND

Hearing Loss

The veteran claims that his current hearing loss is related 
to noise exposure during active service.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records include an enlistment 
examination conducted in May 1963 at which time a whispered 
voice test was administered which concluded that the 
veteran's hearing was normal.  The veteran's service medical 
records indicate a complaint of hearing loss in May 1965 
whereafter he was seen by a hearing specialist.  The May 1965 
medical consultation report noted that the veteran noticed 
worsening of a preexisting ear right ear condition.  There 
was no history of infection, discharge or pain; however, 
physician examination showed scarred rums (left more than 
right), nasal mucosa "mottled with clear discharge," and an 
unremarkable pharynx.  A November 1966 separation examination 
included measurement of puretone thresholds.  The results 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
0
-5
15
10
5


An audiogram taken at a December 1968 enlistment examination 
indicated puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
N/A
30
LEFT
-5
0
15
N/A
0

A September 1970 separation examination indicated normal 
hearing as determined by a whispered voice test alone.

Since separation, the veteran underwent one audiogram which 
measured hearing loss to a disabling degree at an examination 
conducted in September 2001.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
80
N/A
75
LEFT
40
40
40
N/A
65

The examiner noted that "given the veteran's reported 
history of ear infections and noise exposure in service, 
review of his SC application is merited."

The veteran's VA treatment records indicate that he underwent 
a right tympanoplasty in February 2002 after which he noted 
that his hearing was much better; however, measurements of 
puretone thresholds were not made at the time.  Additionally, 
the veteran's VA treatment records indicate complaints of 
increased hearing loss months after the surgery to include an 
October 2003 audiogram.  While the physician interpreted the 
results as moderate to severe bilateral mixed hearing loss, 
the results of the audiogram in terms of puretone thresholds 
are not in the medical records.  The veteran has not 
undergone a VA examination regarding his hearing loss and no 
measurements have been associated with the claims file of the 
veteran's post-surgery puretone thresholds.  This must be 
done in order to determine if the veteran has hearing loss as 
defined by 38 C.F.R. § 3.385 and if such hearing loss is 
related to service.



PTSD

The veteran claims that his current PTSD is a result of 
stressors that occurred while he was on active duty.

The veteran has submitted a private physician's letter dated 
September 2002 in which the physician diagnoses the veteran 
as having PTSD related to stressors the veteran described 
from active duty.  In addition, a letter from a VA 
psychiatrist dated September 2006 indicates the veteran has 
been diagnosed as having PTSD related to service and that he 
has been receiving treatment for his disability.  The 
veteran's VA treatment records are associated with the claims 
file and indicate ongoing psychological treatment concerning 
depression and PTSD.

In written statements and at a hearing before the undersigned 
judge, the veteran has noted three stressors from his time in 
active duty that have resulted in his current PTSD.  These 
are the same stressors that he related to the diagnosing 
physicians and that they consider to be possible sources of 
his current PTSD.  The first two stressors reportedly took 
place at Naval Air Base Point Mugu in California.  The first 
stressor occurred when the veteran was assigned to take 
pictures of an airplane crash and found the dead pilot's 
severed head on the crash site.  The veteran reports that 
this occurred in either 1961 or 1962 (however, these dates 
are not firm).  Within a year, the second stressor occurred 
when the veteran was assigned to take pictures of an on-base 
homicide in which another serviceman was shot with a rivet 
gun.  The third stressor reportedly took place at the Naval 
Air Base in Alameda, California and occurred in 1965 or 1966 
(however, these dates are also not firm) when a pilot ejected 
from an aircraft while inside the aircraft hanger and was 
killed immediately upon impact with the roof.  A review of 
the veteran's personnel records shows that he reported for 
duty at Point Magu in August 1963 and stayed there until 
August 1965 at which time he was transferred to the Naval Air 
Station, Alameda, California.  He remained there until 
November 1966.  

The veteran reports that he worked in a photo lab on the base 
and that the servicemen working with him would make fun of 
the way he responded to the gory scenes they were 
documenting.  A service personnel record assessing the 
veteran's work in the photo lab is associated with the claims 
file and notes that "He needs to build more confidence in 
himself."

No attempts to verify the incidents described above appear in 
the claims file.  Further attempts to verify these potential 
stressors must be done prior to adjudication of the claim.  
Such verification should include contacting the bases in 
question concerning deadly accidents during the period in 
question, especially regarding the reported homicide which 
would certainly have been documented at the time.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.	Schedule the veteran for a VA 
audiometric examination in order to 
determine the nature and etiology of the 
veteran's hearing loss disability.   The 
examiner should review the claims folder 
in conjunction with the examination.  If a 
disability is diagnosed, the examiner is 
to offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the veteran's 
disability is related to active service.  
The examiner should provide a complete 
rationale for any opinion offered. 

2.  Review the examination report and if 
it is lacking in any way, return it for 
revision.

3.  The RO should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) and inquire as to (1) are there 
records of a fatal air plane crash at 
Point Magu (August 1963 through August 
1965); (2) Are there records of a homicide 
at Point Magu whereby an Airman was killed 
by a rivet gun (same time frame) and (3) 
ascertain whether there are records of a 
fatality at the Naval Air Station, 
Alameda, California whereby a plane 
captain was accidentally ejected from the 
cockpit of an aircraft while in the hangar 
(September 1965 through November 1966).  

4.  Thereafter, readjudicate the claims on 
appeal.  If either or both claims remain 
denied, issue the veteran a supplemental 
statement of the case and allow an 
appropriate of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


